PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/503,799
Filing Date: 5 Jul 2019
Appellant(s): Greenstein, Mark



__________________
Benjamin E. Urcia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 August 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8 March 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 10 and 11 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Final Office action 2-6.

(2) Response to Argument
The first argument refers to the inventor’s own affidavit, submitted 9 December 2020, so we will deal with that affidavit first.  In the affidavit, the inventor purports to represent himself as something like as an expert witness, pg. 2, but in support of his own application.  It represents, § IV, that what follows are his “opinions” which he represents as an “expert opinion” about his own invention.  It admits that the claims are “directed to the concept of allocating investment returns”, § IV(A).  It states in conclusory fashion that the claims cannot be accomplished “with the operation of conventional computing systems”, § IV(B), but gives no hint as to why they cannot.  It describes the improvement as an improvement to “conventional investment management methods and systems” which result in “fundamental changes to investors’ retirement accounts”,  § IV(C), but that is, at most, an improvement to the abstract idea itself.
The affidavit is, as it explicitly admits, merely a statement of the inventor’s own opinion, about his own invention.  Naturally any inventor believes his invention to be patentable.  The further statements, such as, under “IV More Detailed Discussion”, that the “operation of the patent claims requires a computer”, does not address § 101 patentability at all, as the question is not whether a computer is used, but whether it integrates the abstract idea into a practical application and/or amounts to significantly more than the abstract idea itself.  That the claims “provide for a more efficient computer system”, pg. 5, is  a conclusory and unsupported opinion, as the only discussion which follows support at most the notion that the abstract idea itself is improved, but not how any computer is improved or made more efficient.  That the computer “operates in an unconventional manner”, a bullet point at the top of pg. 6, is a conclusory and unsupported opinion; nothing following shows any unconventional use of a computer.
That the claims “supply a more customized risk exposure” is, if true, merely an improvement to the abstract idea.  That the claims “are directed to a tangible, real world application” is unavailing; so were the claims in Alice.  The Examiner disagrees with the appellant that “plans utiliz[ing] investment vehicles [] are not themselves investment vehicles”, but in any case the Examiner does not see how that is in any way relevant to the eligibility analysis, and the appellant does not explain why it ought to be. 
Moving on from the affidavit, the question of whether the “steps of the claimed method” are “routine or conventional” or not is irrelevant, as they are abstract.  Whether the “elements of the claimed apparatus and system” are routine and conventional is certainly relevant.  The Examiner, in the Final action, pg. 5, listed all of the non-abstract elements in order as they appear in claim 1.  Eliminating repetition, these elements are:

using at least one computer and software executed by the at least one computer… from a computerized database… executed at a server of an investment return allocation system by creating an in-memory object residing in a memory of the planning service executed at the server…

This is followed by repeated references to using the computer and/or the database, and eleven instances of forms of the word “automatic”.  The Examiner fails to see how, and the appellant does not explain how, any of this is supposed to go beyond the well-understood, routine and conventional, especially as the appellant’s own specification does not hint at any novel or even unusual component of a computer system nor any arguably inventive programming.  As the Examiner explained in the Final action, pg. 5, “[c]omputers only operate on ‘in-memory’ objects; that is all they can operate on”; this would have been known to anyone at the relevant time with basic knowledge of how computers work.
Therefore, the applicant’s own specification serves as sufficient evidence of the well-understood, routine and conventional nature of the non-abstract claim elements, such that no further evidentiary support is required.  Similarly, the appellant has provided no hint as to why any of the steps could not be carried out mentally or with a pen and paper, but has merely complained that the Examiner provided no evidence that they could be; but the Examiner finds no relevant case law or Board decision setting forth such a requirement.  As mentioned before, referring to highlighted language near the bottom of pg. 7, that the claims “explicitly require a computer” is uncontested but not particularly relevant; the question is not whether a generic computer performs the abstract steps at all, but whether the non-abstract elements integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
The appellant, highlights, pp. 7-8, that data is “in-memory”, but this has already been addressed, and for some reason emphasizes that it works on a “multitude of [a set of] accounts”, which means “many” accounts, but does not then give any hint as to why that ought to make a difference.  Further, a computer is not required to manage a multitude of accounts; for example, the famous retailer Sears, Roebuck & Co., decades before there was any such thing as a computer, processed thousands upon thousands of accounts every single day, and without possibly making use of a computer, because there weren’t any.
The appellant then argues, pp. 9-10, that the claims provide for an improvement to “the functioning of conventional investment-management computer systems”, but the only specific change referred to is to “aggregate [] data”, “modify [] returns”, and “transfer returns between accounts without account holder intervention”, the effect of which is to “minimize the effect on individual accounts”.  While this may improve the accounts, the Examiner does not see, and the appellant does not explain, how it improves a computer system in any way.  The appellant then refers back, once again, to the aforementioned affidavit, but neither there nor in the arguments sufficiently explains how any computer system is made more efficient or otherwise improved.
The appellant then claims that the Examiner has not considered the abstract steps in the step 2A, prong two analysis; but it is clear enough from the previously-cited Guidance that it is the “additional elements” working with the abstraction, and not the abstraction itself, that is considered in both prong two of step 2A and in step 2B.
That retirement accounts were reallocated based on aggregated account data was a contention made by the Examiner in the non-final Office action, which is not the Office action from which this appeal is taken, so the Examiner does not see how such a thing could be relevant.  The attorney then expresses his “opinion” that the invention is “highly unconventional”, pg. 12, but this is unsupported attorney argument.
That the computer performs a “particular series of steps”, pg. 13, is uncontested, but the Examiner does not see, and the appellant does not explain, how this makes a computer perform an allocation, or do anything else, in any way that improves the computer itself.  The appellant once again, pg. 15, makes a conclusory statement that the steps could not be performed by pen and paper, but does not say why this ought to be considered to be so.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        
Conferees:

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694     
                                                                                                                                                                                                   /Vincent Millin/
Appeals Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.